Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. Applicant argues that the prior arts do not teach the method steps of inspecting a test object and the comparing the received signals from the test object to the received signals from inspecting a reference object. This is a well-known and obvious method of testing for defects in a structure. Comparing measured data to reference data is essential to the scientific process and is implemented in various technologies. The Pado reference teaches a condensed version of this process by comparing measured data to previously measured data from the same object, it being both a test object and previously recorded data from it being reference data. Changes in the data, based on the comparison, denotes a flaw in the structure. The Pado reference and claimed invention teach the exact same concept, but the claimed invention teaches 2 method steps whereas the Pado reference condenses it. Both the Pado reference and claimed invention compare measured data to previously measured data in order to determine the structural health of an object. In Pado, the previously measured data acts as a reference. The background section of Pado, the background section teaching commonly known and widely used methods, Column 1, lines 42-55 teach in “Other known SHM systems may be considered "active" systems because they use transducers to actively excite and sense vibrational characteristics of the structure. The vibrational characteristics are then compared with that of a normal undamaged structure and the difference is used to determine the health of the structure.” This reference teaches that measured data from a structure is compared to measured data from a normal, undamaged structure. Although the claimed invention phrases the claimed process . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pado US 7426447 in view of Ferrari US 9250214.
As to claim 1, Pado teaches “A method for ultrasonic inspection of a test object (Column 3, lines 11-25), comprising the steps of: selecting at least two spaced apart positions of a test area of the test object, the test area being an area of the test object which is to be inspected (Figure 1, #24 is located in different areas of the test object, Column 2 line 65 to Column 3 lines 7); (Figure 1, #24 is located in different areas of the test object, Column 2 line 65 to Column 3 lines 7); transmitting, by means of the transmitter of the first transducer, an ultrasonic wave pattern into the test object, along the surface of the test area; receiving, by means of the receiver of the second transducer, the ultrasonic wave pattern signal transmitted by the transmitter of the first transducer (Figure 2, Column 4, lines 16-39); acquiring an ultrasonic reference wave pattern signal for a reference area of a reference object (Column 5, lines 38-45; Figure 1, #26; Column 3, 26-56), the reference area being provided; and comparing the received ultrasonic wave pattern signal from the test object with the acquired ultrasonic reference wave pattern signal of the reference object for detecting a defect in the test object (Column 5, lines 38-45).” Pado is silent regarding a coordinate system of the test object and position transducers according to a coordinate system. It can be seen, however, that the transducers #24 in Pado are located in various areas of the test object.
Ferrari teaches “defining a coordinate system of the test object based on at least a first, a second and a third spatially separated position at a surface of the test object (Column 1, lines 10-20), selecting, relative to the coordinate system of the test object; with a first and a second transducer of an ultrasonic measuring device having a respective position within a coordinate system of the reference object corresponding to the at least two positions of the test area within the coordinate system of the test object (Column 12, line 62 to Column 13, line 3).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ferrari with the device of Pado. Using a coordinate system 

As to claim 2, Pado teaches “wherein the test area of the test object and the reference area of the reference object correspond to each other in shape and structure (Column 5, lines 38-45 teaches a comparison to a reference. It would be obvious for the reference area to have the same shape and structure as the test area so that the differences can be compared accurately and with accuracy).”

As to claim 5, Pado teaches “wherein the ultrasonic reference wave pattern signal is provided from an ultrasonic reference measurement on a position of the reference area, wherein the step of selecting a position of the test area comprises the step of: selecting a position of the test area corresponding to the position of the ultrasonic reference measurement (Column 5, lines 38-45 teaches the concept of comparing measured data from the test object to the measured data from the reference. The process of determining defects in an object requires a comparison between a test subject and a standard. For an accurate measurement)
Ferrari teaches “relative to the coordinate system of the test object (Column 12, line 62 to Column 13, line 3).”
As to claim 6, Ferrari teaches “wherein the reference object forms part of a global structure having a global coordinate system, the method comprising the steps of: acquiring coordinates for at least a first, a second and a third spatially separated position at a surface of the reference object relative to the global coordinate system; and transforming the test object into the (Column 1, lines 10-20;(Column 12, line 62 to Column 13, line 3. This reference teaches a coordinate system and a device capable to identifying different areas on a test object. Isolating a portion of an object and labeling it the reference within a whole structure being called a global system is merely re-labeling a known system of measuring a test area within a structure and comparing that measurement to a reference within the structure).”

As to claim 9, Pado teaches “wherein the ultrasonic measuring device comprises a plurality of transducers arranged as spaced apart positions from each other at the test area, the method comprising the steps of: transmitting, by means of the transmitter of the first transducer, an ultrasonic wave pattern signal into the test object along the surface of the test area; and receiving, by means of a respective receiver of the remaining plurality of transducers, the ultrasonic wave pattern signal transmitted by the first transmitter (Figure 1, #24, Column 3, lines 1-10).”

As to claim 10, Pado teaches “wherein each of the plurality of transducers is arranged to transmit an ultrasonic wave pattern signal into the test object, and each of the plurality of transducers is arranged to receive an ultrasonic wave pattern signal from the remaining plurality of transducers (Figure 1, #24, Column 3, lines 1-10).”

As to claim 11, Pado teaches “wherein the test object and the reference object forms part of a respective vehicle, or vehicle component (Column 1, line 10; Column 2, line 67).”

As to claim 12, Pado teaches “reference area (Column 5, lines 38-45).”
Ferrari teaches “wherein the at least one ultrasonic measuring device is measured into the selected position of the test area by means of a measuring device, wherein the measuring devices receives data relating to the coordinate and surface normal angular position of at least one ultrasonic measuring device positioned on the reference area for positioning the ultrasonic measuring device at a position on the test area corresponding to the position of the ultrasonic measuring device on the reference area (Figure 12, lines 47-65).”

Claims 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pado US 7426447 in view of Ferrari US 9250214 and in further view of Ihn US 8042397
As to claim 3, Pado and Ferrari are silent regarding the predetermined locations.
Ihn teaches “wherein the selected position of the test area is a predetermined position (Column 4, lines 38-43).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ihn with the teachings of Pado and Ferrari. Utilizing predetermined locations allows the user to identify areas that require assessment. This increases the efficiency of the measurement. 
As to claim 4, Ihn teaches “predetermined position (Column 4, lines 38-43).”
Ferrari teaches “wherein the predetermined position comprises a predetermined angular position of the at least one ultrasonic measuring device relative to a normal of a surface of said position within the test area, said predetermined angular position corresponding to an angular position of the ultrasonic measuring device of the reference area (Figure 7 shows a measurement device which can change the angle of the emitter relative to the surface of the test area).”

As to claim 7, Ihn teaches “wherein the ultrasonic reference wave pattern signal is acquired from a database comprising stored measurement values for a plurality of ultrasonic reference measurements (Column 9, lines 43-50).”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pado US 7426447 in view of Ferrari US 9250214 and in further view of Georgeson US 20160018324.
As to claim 8, Ferrari teaches “a coordinate system (Column 1, lines 10-20; Column 12, line 62 to Column 13, line 3).”
Pado and Ferrari do not explicitly teach a levelling bench for orienting the test and reference areas. 
Georgeson teaches “wherein the reference object forms part of a global structure, the global structure being connected to a levelling bench arrangement, wherein the reference object comprises a coordinate system relative to the levelling bench arrangement, the method comprising the step of: defining the coordinate system of the test object by positioning the test object at a position in a levelling bench arrangement corresponding to the position of the reference object's position in the levelling bench arrangement (Figure 4, #315 is fuselage that is propped up in some capacity and oriented in a manner that increases the accuracy and efficiency of the NDI. Although an explicit levelling bench is not taught, the method of orienting the fuselage is an equivalent since it allows the measurement device to be angled in an optimal fashion for conducting the measurement relative to the fuselage).”
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863